United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
DOWNTOWN STATION, Trenton, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2372
Issued: October 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2007 appellant, through his attorney, filed a timely appeal from a
September 5, 2007 merit decision of the Office of Workers’ Compensation Programs denying his
claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
the left lower extremity, for which he received schedule awards.
FACTUAL HISTORY
On November 18, 1987 appellant, then a 25-year-old carrier, filed a claim for a traumatic
injury occurring on November 16, 1987 when he fell on a sidewalk, injuring his left side and
twisting his knee. The Office accepted the claim, assigned file number 02-0580912, for
lumbosacral sprain and a disc herniation at L5-S1. He worked in a light-duty capacity from

November 18, 1987 to January 3, 1988. On December 20, 1988 appellant filed a traumatic
injury claim alleging that on December 17, 1988 he reinjured his back and left side. The Office
accepted the claim for sacroiliitis and combined the case, assigned file number 02-596011, into
file number 02-0580912.
On July 27, 1990 appellant underwent a laminectomy and discectomy at L5-S1. He lost
intermittent time from work until October 1, 1990. By decision dated January 5, 1993, the
Office granted appellant a schedule award for a three percent permanent impairment of the left
lower extremity. On September 23, 1993 it granted him a schedule award for an additional four
percent permanent impairment of the left lower extremity.1 Appellant began working as a
modified city carrier on September 9, 1998.2
On November 10, 2001 appellant sustained an aggravation of lumbar radiculopathy when
he injured his back pulling open a vehicle door. The Office assigned the case file number
02-2019045. Appellant missed intermittent time from work.
On February 18, 2004 appellant requested an increased schedule award under file number
02-0580912. On April 2, 2004 he sustained a sprain of the lumbar spine, left knee and left ankle
when he fell off a dock while loading a box. The Office assigned the case file
number 02-2052296.
In an impairment evaluation dated September 30, 2004, Dr. David Weiss, an osteopath
and Board-certified family practitioner, found that appellant had a 34 percent permanent
impairment of the left lower extremity. On December 13, 2004 an Office medical adviser
reviewed Dr. Weiss’ report and found that it was insufficient to show that appellant had more
than the seven percent left lower extremity impairment previously awarded.3 By decision dated
December 20, 2004, the Office denied his request for an increased schedule award. On
January 3, 2005 appellant requested an oral hearing, which was held on November 15, 2005. By
decision dated January 27, 2006, the hearing representative affirmed the December 20, 2004
decision.
On July 11, 2007 appellant filed a claim for a schedule award. He submitted an
impairment evaluation dated March 13 and June 25, 2007 from Dr. George L. Rodriguez, a
Board-certified physiatrist, who discussed appellant’s history of employment injuries on
1

In a decision dated December 7, 1994, the Office denied appellant’s request for reconsideration of the
September 23, 1993 decision as it was untimely and insufficient to establish clear evidence of error.
2

On June 2, 2000 the Office determined that a conflict existed regarding whether appellant had continuing
employment-related disability. In a report dated June 16, 2000, Dr. Dirk E. Skinner, a Board-certified neurologist
and impartial medical examiner, found that appellant had no objective evidence of any further condition or disability
due to his November 16, 1987 or December 17, 1988 work injury or surgery on July 27, 1990. Dr. Jay Kazmer, an
attending osteopath, disagreed with Dr. Skinner’s opinion and noted that a recent magnetic resonance imaging scan
study showed an annular tear at L5-S1. In a supplemental report dated December 10, 2002, Dr. Skinner opined that
the L5-S1 annular tear occurred postoperatively. He found that appellant had no residual disability from his work
injury.
3

The Office medical adviser noted that Dr. Skinner, the impartial medical examiner, determined that appellant
had no residual disability from his work injury.

2

November 16, 1987, November 10, 2001 and April 2, 2004. He noted his current complaints of
discomfort along the plantar aspect of the ankle and foot, clicking in the left hip joint, pain and
swelling of the left knee and pain and loss of range of motion of the lower back. Dr. Rodriguez
measured full range of motion of the left hip, knee and ankle. He diagnosed a herniated disc at
L5-S1 with a laminectomy and discectomy on July 26, 1990, lumbar radiculopathy and a sprain
of the lumbar spine and left hip, thigh, knee, leg and ankle. Dr. Rodriguez determined that
appellant had a five percent deficit of the medial plantar and lateral plantar nerves, respectively,
according to Table 17-37 on page 552 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). He classified the sensory
nerve impairment as Grade 4 using Table 16-10 on page 482. Dr. Rodriguez multiplied the
25 percent graded nerve impairment by the 5 percent maximum impairment of both the medial
plantar and lateral plantar nerves to find a 1 percent left lower extremity impairment for each
nerve, which when combined yielded a 2 percent impairment. He further found, using Chapter
18 of the A.M.A., Guides, that appellant had an 8 percent left lower extremity impairment due to
hip pain, a 6 percent left lower impairment due to knee pain, a 62 percent left lower impairment
due to ankle pain, for a combined left lower extremity impairment of 19 percent. Dr. Rodriguez
calculated the impairment due to pain of the knee, ankle and hip by finding a whole person
impairment and then converting the whole person impairment to a lower extremity impairment
using a mathematical formula. He opined that appellant reached maximum medical
improvement on August 29, 2005.
On August 16, 2007 an Office medical adviser reviewed Dr. Rodriguez’ report and
applied the tables and pages of the A.M.A., Guides to his findings. He utilized the impairment
evaluation of Dr. Rodriguez instead of Dr. Weiss as it was more current and as Dr. Rodriguez
found that appellant did not reach maximum medical improvement until August 29, 2005, after
Dr. Weiss’ report. The Office medical adviser concurred with Dr. Rodriguez’ finding of a one
percent impairment due to sensory loss of the left medial plantar nerve and a one percent
impairment due to sensory loss of the left lateral plantar nerve, for a total impairment of two
percent.4 He found that Dr. Rodriguez’ whole person pain computations were not appropriate.
The Office medical adviser determined that appellant had an additional three percent impairment
due to pain according to Figure 18-1 on pages 574 of the A.M.A., Guides.
By decision dated September 5, 2007, the Office denied appellant’s claim for an
increased schedule award under file numbers 02-0580912, 02-2019045 and 02-2052296.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing federal regulation,6 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
4

A.M.A., Guides 552, 482, Tables 17-37, 16-10.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

3

loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.7 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.8
The fifth edition of the A.M.A., Guides allows for an impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a painrelated impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.9
The Act and its implementing regulation provides for the reduction of compensation for
subsequent injury to the same scheduled member.10 Benefits payable under section 8107(c) shall
be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.11
ANALYSIS
The Office accepted that appellant sustained lumbosacral sprain and a L5-S1 disc
herniation due to a November 16, 1987 injury and sacroiliitis due to a December 17, 1988 work
injury under file number 02-0580912. On July 27, 1990 he underwent a laminectomy and
discectomy at L5-S1. By decisions dated January 5 and September 23, 1993, the Office granted
appellant a schedule award for a seven percent total impairment of the left lower extremity. It
further accepted that he sustained an aggravation of lumbar radiculopathy due to a November 10,
2001 employment injury, assigned file number 02-2019045 and a sprain of the lumbar spine, left
knee and left ankle on April 2, 2004, assigned file number 02-2052296.
On February 18, 2004 appellant requested an increased schedule award under file number
02-0580912. He submitted a September 30, 2004 impairment evaluation from Dr. Weiss in
support of his claim for an increased award. By decisions dated December 20, 2004 and
January 27, 2006, the Office denied appellant’s request for an increased schedule award.
On July 11, 2007 appellant requested an increased schedule award. In a March 13 and
June 25, 2007 impairment evaluation, Dr. Rodriguez considered his work injuries of
7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

Id.; A.M.A., Guides 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).

10

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

11

20 C.F.R. § 10.404(c)(1), (2).

4

November 16, 1987, November 10, 2001 and April 2, 2004.
He discussed appellant’s
complaints of left ankle and foot discomfort along the plantar aspect, left knee pain and swelling,
left hip joint clicking and pain and reduced range of motion of the back. Dr. Rodriguez found
that he had full range of motion of the left hip, knee and ankle and reached maximum medical
improvement on August 29, 2005. He determined that the maximum allowed for sensory
impairments of the medial plantar and lateral plantar nerves was five percent respectively.
Dr. Rodriguez graded appellant’s complaints of pain as 25 percent, which he multiplied by the
5 percent maximum for sensory impairments of the medial and lateral plantar nerves to find a
1 percent impairment of each nerve or a combined 2 percent impairment.12 He then utilized
Chapter 18 of the A.M.A., Guides to find that appellant had an 8 percent left lower extremity
impairment due to hip pain, a 6 percent left lower impairment due to knee pain, a 62 percent left
lower impairment due to ankle pain, for a combined left lower extremity impairment of
19 percent. Section 18.3(d) of the A.M.A., Guides instructs a physician to first conduct a body
or organ based impairment rating and determine an impairment percentage, at which point the
additional percentage for pain may be added on at the physician’s discretion.13 Section 18.3(b)
on page 571 states that examiners should not use Chapter 18 to rate pain-related impairment for
any condition that can be adequately rated on the basis of the body and organ impairment ratings
systems given in other chapters of the A.M.A., Guides.14 Dr. Rodriguez did not provide an
impairment rating for the knee, ankle or hip based on either the body or organ systems but rather
based the rating entirely on pain, against the direction of the A.M.A., Guides. Further, in
calculating the percentage impairment due to pain, he incorrectly utilized a formula outlined in
the Office’s procedure manual which applies to converting a whole person impairment to an
impairment of a particular organ.15 Consequently, Dr. Rodriguez’ impairment rating does not
conform to the A.M.A., Guides or Office protocols.
An Office medical adviser reviewed Dr. Rodriguez’ report and concurred with his
findings of a two percent impairment due to sensory loss of the medial and lateral plantar nerves.
He further found that appellant had an additional three percent impairment due to pain based on
section 18.3(d) of the A.M.A., Guides. The Office medical adviser, however, did not explain
why the pain-related impairment could not be adequately addressed by applying the body and
organ impairment rating methods in other chapters. Moreover, he found that appellant had an
impairment due to pain under Chapter 17. Office procedures provide that Chapter 18 is not to be
used in combination with other methods to measure impairment due to sensory pain.16
Additionally, the Office medical adviser did not consider whether appellant’s impairment due to
sensory loss of the medial and lateral plantar nerves duplicated in whole or in part the

12

A.M.A., Guides 552, 482, Tables 17-37, 16-10.

13

Id. at 573, § 18.3(d).

14

Id. at 571, § 18.3(b); see also A.G., 58 ECAB ___ (Docket No. 07-677, issued June 21, 2007).

15

See E.P., 58 ECAB ___ (Docket No. 07-1244, issued September 25, 2007).

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

compensation previously paid for the seven percent impairment of the left lower extremity or
whether it should be combined with the prior award.17
Accordingly, the Board finds that the medical evidence of record does not provide a
probative medical opinion on the nature and extent of appellant’s impairment of the left lower
extremity.18 The case will be remanded to the Office for further development of the medical
evidence, as appropriate, to be followed by a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 5, 2007 is set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: October 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See 20 C.F.R. § 10.404(c)(1), (2).

18

See Philip A. Norulak, supra note 9.

6

